Appellant assigns as error the action of the court in overruling his motion for a continuance, and also that the judgment is not supported by the evidence.
There was no error in overruling the motion for a continuance. It did not state that appellant had used due diligence to obtain the testimony of the absent witnesses, nor what, if any, diligence he had used. It did not state a single fact that he expected to prove by either of such witnesses.
The evidence is not only sufficient to sustain the judgment, but, under the evidence, no other judgment could have been properly rendered. There are no novel questions of law involved in this case. It would serve no useful purpose to set out and comment on the testimony. There was no conflict in the evidence.
Finding no error of record, the judgment is affirmed.